DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20050123717) in view of Cundiff (US 5,567,499).
As to claim 1, Shen teaches method for manufacturing a composite panel comprising manufacturing an element with a cellular structure comprising a cellular core structure (21) interposed between two layers of structural plies (23), the two layers of structural plies forming two skins.  Shen teaches pressing heated TPU films (22) against the cellular core structure ([0024]) using vacuum ([0032]), which would inherently form drains on both sides of the cellular core structure during cooling ([0025]) by contraction of the TPU film into the cellular core structure.  Shen positions the element (including sealed honeycomb and layers 23) within a mold ([0035]), and infuses the element with a resin ([0035]), which would flow through the drains.  The drains are inherently integrated to the composite panel after forming of the composite panel.
Shen does not specifically teach polymerizing the resin in the element to form the composite panel.
Cundiff teaches injecting resin into a similar layup placed in a mold, and holding the mold at a temperature sufficient to cure the resin system.  Since Cundiff teaches that the resin system may be selected from epoxy, cyanate ester, vinyl ester, phenolic, polyester, and bismaleimide, and the curing processes for these resins would inherently include polymerization.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Cundiff resins and curing process into Shen as an obvious interchangeable substitute for the Shen resin used in a similar process infusion of resin to form a honeycomb.
As to claims 2 and 3, Shen presses a heated TPU film against a cellular core structure ([0024]), and the contraction of the air within the honeycomb upon cooling would form corrugations along faces of the element.  This process constitutes a preliminary step of positioning two stabilization layers (TPU films) against the first and second faces of the honeycomb and deforming to form corrugations.  While Shen does not teach a “preliminary polymerization step” (Shen teaches TPU films), Cundiff teaches similar layers (14a, 14b) which are formed of an adhesive film (7:33-36) which is cured inside a mold (7:36).  It would have been prima facie obvious to simply substitute the Cundiff curable adhesive films for the TPU films since both films have the purpose of preventing resin flow into the cells of the honeycomb.  As to claims 4, 5, and 7, Shen in view of Cundiff provide a cellular core comprised of a multitude of cells (from Shen) and an adhesive film (from Cundiff) which is bonded to all portions of the cellular core structure (7:30-40) including the peripheral edges.  When the air within each of the Shen honeycomb cells cools, it would form a corrugation associated with each of the multitude of cells in the same manner as claimed by contraction of the adhesive films into the honeycombs.  As to claim 10, Shen teaches that “layers of preform 22 or 33 are added to the top and bottom” which meets the additional layers recited in this claim.  As to claim 11, Shen teaches a cellular core structure (21) which inherently has channels through the cellular core structure including channels on faces.  When the Cundiff adhesive film is bonded to the cellular core structure, it would protrude into the channel core structure and form drains.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20050123717) in view of Cundiff (US 5,567,499), and further in view of Hoopingarner (US 5,589,016).  Shen and Cundiff teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 6, Shen teaches a honeycomb cellular core structure, and Cundiff teaches the first and second stabilization layers on opposite sides of the honeycomb cellular core structure.  The references are silent to the mold and counter mold, the first and second deformable element, and vacuum baking to form corrugations.
Hoopingarner provides a similar core element (32) and a process of bonding a layer to the core using two release films (42, 42’) that meet the first and second deformable elements.  Hoopingarner further provides a mold (52) and counter mold (46).  Hoopingardner also provides vacuum (62) and heating (Fig. 9), which constitutes vacuum baking.  In the combination where the Hoopingardner is used to bond the Cundiff stabilization layers to the Shen honeycomb, the claimed configuration would be met.  Any order of placing these layers would have been obvious.
It would have been prima facie obvious to incorporate the Hoopingarner process in to the modified Shen process because Cundiff teaches/suggests a mechanical pressure of the closed mold pressing against the charge (9:5-7), and Hoopingarner provides a mechanical pressure and release layers for applying pressure against a charge within the scope of the Cundiff teaching/suggestion.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20050123717) in view of Cundiff (US 5,567,499), and further in view of Asada (US 5,104,718).  Shen and Cundiff teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claims 8 and 9, Shen is silent to the embossed or corrugated layer structural plies positioned with an embossed or corrugated surface positioned opposite a face of the cellular core structure.  Shen is also silent to the subject matter of claim 9.
Asada provides a fiber reinforced layer which has channels embossed in at least one surface (Abstract).  In light of this teaching, embossing in both surfaces would have been obvious.  When Shen’s layer is provided with the Asada channels on both faces, the channels would be placed opposite a face of the cellular core structure and form drains.  The channels are formed by positioning a structural ply (4) over a die (grooved roll 15) and positioning a counter mold (14) opposite the die and compressing to form the channels (4:7).
It would have been prima facie obvious to incorporate the Asada layer into the modified Shen process as an improvement that would assist in removing gas from the layup and introducing resin into the composite.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20050123717) in view of Cundiff (US 5,567,499), and further in view of Louderback (US 5,885,513).  Shen and Cundiff teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 11, Shen teaches a honeycomb core structure but in this interpretation of “channels on faces”, Shen does not provide channels separate from the honeycomb cells.
However, Louderback teaches a similar resin infusion process where a core structure (20) is formed with resin distribution passages or grooves (60a) in order to achieve satisfactory distribution of the resin supply through reinforcement layers (22, 24).
It would have been prima facie obvious to incorporate the Louderback resin distribution passages (60a) into the Shen honeycomb core as an improvement which would provide satisfactory distribution of the resin supply across the surface of the honeycomb as taught by Louderback.

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
On pages 7-8, Applicant argues that Shen simply does not inherently form drains when pressing heated TPU films against the cellular core structure.  The Examiner respectfully disagrees.  It is axiomatic that something which is old does not become patentable upon the discovery of a new property or result, and an inherent feature need not be recognized in the prior art at the time of invention (MPEP 2112).  The Examiner must provide rationale or evidence to show inherency, but once the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant (MPEP 2112).  In the April 28, 2022 Interview (summary mailed May 3, 2022), the Examiner compared the process described in the Applicant’s specification with the Shen process and pointed out how the same step of vacuum lamination and pressure differential would be present in both the instant application and in Shen.  The Examiner maintains that this similarity in manufacturing process is evidence and/or reasoning showing inherency.  The Examiner recommends that if Applicant maintains the view that the drains are not inherent in Shen, Applicant should show why the same steps in Applicant’s vacuum lamination and Shen’s vacuum lamination would arrive at a different result.  This might include discussion of particular conditions or special configurations not currently claimed that produce the allegedly different result.  Alternatively, Applicant may wish to instead argue claims 8 and 11 as suggested in the interview summary mailed July 25, 2022, which are drawn to different methods/embodiments for forming the drains which do not appear to rely on the vacuum lamination for forming drains.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742